Case 1:19-cv-11018-AT-KNF Document 98 Filed O1/H9f2d, Page dof 1

  

DOCUMENT
ELECTRONICALLY FILED
DOC #:
- 1/19/2021
SULLIVAN & CROMWELL LLP DATE FILED:_“sane
FACSIMILE: 1-212'55-3588 New York, New York 10004-2498

LOS ANGELES * PALO ALTO * WASHINGTON, D.C.
BRUSSELS * FRANKFURT * LONDON * PARIS:
BEWING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

January 15, 2021

BY CM/ECF AND EMAIL

Hon. Analisa Torres,
United States District Court,
Southern District of New York,
Daniel Patrick Moynihan U.S. Courthouse,
500 Pearl Street,
New York, NY 10007-1312.

Re: = Contrarian Capital Management LLC, et al. v. Bolivarian Republic of Venezuela,
19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 18 Civ. 11940 and 19 Civ. 03123)

Dear Judge Torres:

I write on behalf of Defendant the Bolivarian Republic of Venezuela (the
“Republic”) in the above-captioned action (the “Action”). On October 1, 2020, this Court entered
an order that, among other things, directed Plaintiffs to submit a motion for attorney’s fees by
October 30, 2020, and the Republic to oppose any such motion by November 30, 2020. ECF No.
74. On October 30, Plaintiffs filed their Motion for Attorney Fees (“Plaintiffs’ Fee Motion”). ECF
Nos. 82-23. The parties have made three prior extension requests, which the Court granted. ECF
Nos. 85-88, 94-95.

The parties are continuing to engage in active, good faith discussions to attempt to
reach a consensual resolution to this matter. While productive, those discussions have not yet
concluded. In order to allow those discussions to continue, the parties have agreed to a three-week
extension of the Republic’s time to oppose Plaintiffs’ Fee Motion. Accordingly, in an effort to
avoid further litigation in this Action, the Republic respectfully requests that the Court extend the
deadline for its opposition to February 8, 2021.

 

GRANTED. By February 8, 2021, Defendant shall
oppose Plaintiffs’ motion for attorney’s fees.
SO ORDERED. ANALISA TORRES

United States District Judge
Dated: January 19, 2021
New York, New York
